           Case 2:20-cv-00395-KJM-DMC Document 1 Filed 02/20/20 Page 1 of 13



 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7
      Attorneys for Plaintiff
 8
 9                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA
10
11                                            )   Case No.
     SID NAIMAN, individually and on          )
12
     behalf of all others similarly situated, )   CLASS ACTION
13                                            )
14   Plaintiff,                               )   COMPLAINT FOR VIOLATIONS
                                              )   OF:
15          vs.                               )
16                                            )   1.   NEGLIGENT VIOLATIONS OF
                                                       THE TELEPHONE
     ENDEAVOR METALS GROUP, LLC, )                     CONSUMER PROTECTION
17
     D/B/A ENDEAVOR GLOBAL                    )        ACT [47 U.S.C. §227(b)]
18   MARKETING & ADVERTISING                  )   2.   WILLFUL VIOLATIONS OF
                                                       THE TELEPHONE
19   AGENCY, and DOES 1 through 10,           )        CONSUMER PROTECTION
     inclusive, and each of them,             )        ACT [47 U.S.C. §227(b)]
20                                            )   3.   NEGLIGENT VIOLATIONS OF
                                                       THE TELEPHONE
21   Defendants.                              )        CONSUMER PROTECTION
                                              )        ACT [47 U.S.C. §227(c)]
22                                                4.   WILLFUL VIOLATIONS OF
                                              )
                                                       THE TELEPHONE
23                                            )        CONSUMER PROTECTION
24
                                              )        ACT [47 U.S.C. §227(c)]
                                              )
25                                            )
                                              )   DEMAND FOR JURY TRIAL
26
27   ///
28   ///


                                 CLASS ACTION COMPLAINT
                                              -1-
           Case 2:20-cv-00395-KJM-DMC Document 1 Filed 02/20/20 Page 2 of 13



 1            Plaintiff SID NAIMAN (“Plaintiff”), individually and on behalf of all
 2   others similarly situated, alleges the following upon information and belief based
 3   upon personal knowledge:
 4                                  NATURE OF THE CASE
 5            1.     Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of ENDEAVOR METALS GROUP,
 8   LLC, D/B/A ENDEAVOR GLOBAL MARKETING & ADVERTISING
 9   AGENCY, (“ENDEAVOR”) in negligently, knowingly, and/or willfully
10   contacting Plaintiff on his cellular telephone in violation of the Telephone
11   Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related
12   regulations, specifically the National Do-Not-Call provisions, thereby invading
13   Plaintiff’s privacy.
14                                 JURISDICTION & VENUE
15            2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff
16   is a resident of California, seek relief on behalf of a Class, which will result in at
17   least one class member belonging to a different state than that of Defendant, a
18   Florida company. Plaintiff also seeks up to $1,500.00 in damages for each call in
19   violation of the TCPA, which, when aggregated among a proposed class in the
20   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
21   Therefore, both diversity jurisdiction and the damages threshold under the Class
22   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
23   jurisdiction.
24            3.     Venue is proper in the United States District Court for the Eastern
25   District of California pursuant to 28 U.S.C. 1391(b) and because Defendant does
26   business within the State of California and Plaintiff resides within the County of
27   Butte.
28   ///


                                     CLASS ACTION COMPLAINT
                                                  -2-
          Case 2:20-cv-00395-KJM-DMC Document 1 Filed 02/20/20 Page 3 of 13



 1                                         PARTIES
 2         4.      Plaintiff is a natural person residing in Chico, California and is a
 3   “person” as defined by 47 U.S.C. § 153 (39).
 4         5.      Defendant is an advertising and marketing company, and is a
 5   “person” as defined by 47 U.S.C. § 153 (39).
 6         6.      The above named Defendants, and its subsidiaries and agents, are
 7   collectively referred to as “Defendants.” The true names and capacities of the
 8   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 9   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
10   names. Each of the Defendants designated herein as a DOE is legally responsible
11   for the unlawful acts alleged herein. Plaintiff is will seek leave of Court to amend
12   the Complaint to reflect the true names and capacities of the DOE Defendants
13   when such identities become known.
14         7.      Plaintiff is informed and believe that at all relevant times, each and
15   every Defendant was acting as an agent and/or employee of each of the other
16   Defendants and was acting within the course and scope of said agency and/or
17   employment with the full knowledge and consent of each of the other Defendants.
18   Plaintiff is informed and believes that each of the acts and/or omissions
19   complained of herein was made known to, and ratified by, each of the other
20   Defendants.
21                              FACTUAL ALLEGATIONS
22         8.      Beginning June of 2017, Defendants contacted Plaintiff on his
23   cellular telephone number ending in -6443, in an attempt to solicit Plaintiff to
24   purchase Defendant’s services.
25         9.      Defendants contacted or attempted to contact Plaintiff from telephone
26   numbers (925) 735-6443.
27         10.     Defendants used an “automatic telephone dialing system” as defined
28   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit his services.


                                   CLASS ACTION COMPLAINT
                                                 -3-
          Case 2:20-cv-00395-KJM-DMC Document 1 Filed 02/20/20 Page 4 of 13



 1         11.     Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 2   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 3         12.     Defendants’ calls constituted calls that were not for emergency
 4   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 5         13.     During these calls, Defendant utilized an “artificial or prerecorded
 6   voice.” Moreover, during all relevant times Defendants did not possess Plaintiff’s
 7   “prior express consent” to receive calls using an automatic telephone dialing
 8   system or an artificial or prerecorded voice on their cellular telephone pursuant to
 9   47 U.S.C. § 227(b)(1)(A).
10         14.     Further, Plaintiff’s cellular telephone number ending in -6443 was
11   added to the National Do-Not-Call Registry on or about April 11, 2004.
12         15.     Plaintiff received numerous solicitation calls from Defendant within
13   a 12-month period.
14         16.     Defendant continued to call Plaintiff in an attempt to solicit its
15   services and in violation of the National Do-Not-Call provisions of the TCPA.
16         17.     Upon information and belief, and based on Plaintiff’s experiences of
17   being called by Defendant after requesting they stop calling, and at all relevant
18   times, Defendant failed to establish and implement reasonable practices and
19   procedures to effectively prevent telephone solicitations in violation of the
20   regulations prescribed under 47 U.S.C. § 227(c)(5).
21                                CLASS ALLEGATIONS
22         18.     Plaintiff brings this action individually and on behalf of all others
23   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
24   Classes”). Plaintiff brings this action individually and on behalf of all others
25   similarly situated, as a member of “The ATDS Class.” The class concerning the
26   ATDS claim for no prior express consent (hereafter “The ATDS Class”) is defined
27   as follows:
28



                                   CLASS ACTION COMPLAINT
                                                -4-
          Case 2:20-cv-00395-KJM-DMC Document 1 Filed 02/20/20 Page 5 of 13



 1                All persons within the United States who received any
                  solicitation/telemarketing telephone calls from Defendant to said
 2                person’s cellular telephone made through the use of any automatic
 3                telephone dialing system or an artificial or prerecorded voice and
                  such person had not previously consented to receiving such calls
 4
                  within the four years prior to the filing of this Complaint
 5
 6         19.    The class concerning the National Do-Not-Call violation (hereafter
 7   “The DNC Class”) is defined as follows:
 8
                  All persons within the United States registered on the National Do-
 9                Not-Call Registry for at least 30 days, who had not granted
10                Defendant prior express consent nor had a prior established business
                  relationship, who received more than one call made by or on behalf
11
                  of Defendant that promoted Defendant’s products or services, within
12                any twelve-month period, within four years prior to the filing of the
                  complaint.
13
           20.    Plaintiff represents, and are members of, The ATDS Class, consisting
14
     of all persons within the United States who received any solicitation telephone
15
     calls from Defendant to said person’s cellular telephone made through the use of
16
     any automatic telephone dialing system or an artificial or prerecorded voice and
17
     such person had not previously not provided their cellular telephone number to
18
     Defendant within the four years prior to the filing of this Complaint.
19
           21.    Plaintiff represents, and is a member of, The DNC Class, consisting
20
     of all persons within the United States registered on the National Do-Not-Call
21
     Registry for at least 30 days, who had not granted Defendant prior express consent
22
     nor had a prior established business relationship, who received more than one call
23
     made by or on behalf of Defendant that promoted Defendant’s products or
24
     services, within any twelve-month period, within four years prior to the filing of
25
     the complaint.
26
           22.    Defendant, its employees and agents are excluded from The Classes.
27
     Plaintiff does not know the number of members in The Classes, but believes the
28



                                  CLASS ACTION COMPLAINT
                                               -5-
          Case 2:20-cv-00395-KJM-DMC Document 1 Filed 02/20/20 Page 6 of 13



 1   Classes members number in the thousands, if not more. Thus, this matter should
 2   be certified as a Class Action to assist in the expeditious litigation of the matter.
 3         23.    The Classes are so numerous that the individual joinder of all of its
 4   members is impractical. While the exact number and identities of The Classes
 5   members are unknown to Plaintiff is at this time and can only be ascertained
 6   through appropriate discovery, Plaintiff is informed and believe and thereon allege
 7   that The Classes includes thousands of members. Plaintiff alleges that The
 8   Classes members may be ascertained by the records maintained by Defendant.
 9         24.    Plaintiff and members of The ATDS Class were harmed by the acts
10   of Defendant in at least the following ways: Defendant illegally contacted Plaintiff
11   and ATDS Class members via their cellular telephones thereby causing Plaintiff
12   and ATDS Class members to incur certain charges or reduced telephone time for
13   which Plaintiff and ATDS Class members had previously paid by having to
14   retrieve or administer messages left by Defendant during those illegal calls, and
15   invading the privacy of said Plaintiff and ATDS Class members.
16         25.    Common questions of fact and law exist as to all members of The
17   ATDS Class which predominate over any questions affecting only individual
18   members of The ATDS Class. These common legal and factual questions, which
19   do not vary between ATDS Class members, and which may be determined
20   without reference to the individual circumstances of any ATDS Class members,
21   include, but are not limited to, the following:
22                a.     Whether, within the four years prior to the filing of this
23                       Complaint, Defendant made any telemarketing/solicitation call
24                       (other than a call made for emergency purposes or made with
25                       the prior express consent of the called party) to a ATDS Class
26                       member using any automatic telephone dialing system or any
27                       artificial or prerecorded voice to any telephone number
28                       assigned to a cellular telephone service;


                                   CLASS ACTION COMPLAINT
                                                -6-
          Case 2:20-cv-00395-KJM-DMC Document 1 Filed 02/20/20 Page 7 of 13



 1                b.     Whether Plaintiff and the ATDS Class members were damaged
 2                       thereby, and the extent of damages for such violation; and
 3                c.     Whether Defendant should be enjoined from engaging in such
 4                       conduct in the future.
 5         26.    As a person that received numerous telemarketing/solicitation calls
 6   from Defendant using an automatic telephone dialing system or an artificial or
 7   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 8   claims that are typical of The ATDS Class.
 9         27.    Plaintiff and members of The DNC Class were harmed by the acts of
10   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
11   and DNC Class members via their telephones for solicitation purposes, thereby
12   invading the privacy of said Plaintiff and the DNC Class members whose
13   telephone numbers were on the National Do-Not-Call Registry. Plaintiff and the
14   DNC Class members were damaged thereby.
15         28.    Common questions of fact and law exist as to all members of The
16   DNC Class which predominate over any questions affecting only individual
17   members of The DNC Class. These common legal and factual questions, which
18   do not vary between DNC Class members, and which may be determined without
19   reference to the individual circumstances of any DNC Class members, include,
20   but are not limited to, the following:
21                a.     Whether, within the four years prior to the filing of this
22                       Complaint, Defendant or its agents placed more than one
23                       solicitation call to the members of the DNC Class whose
24                       telephone numbers were on the National Do-Not-Call Registry
25                       and who had not granted prior express consent to Defendant
26                       and did not have an established business relationship with
27                       Defendant;
28                b.     Whether Defendant obtained prior express written consent to


                                  CLASS ACTION COMPLAINT
                                                  -7-
          Case 2:20-cv-00395-KJM-DMC Document 1 Filed 02/20/20 Page 8 of 13



 1                       place solicitation calls to Plaintiff or the DNC Class members’
 2                       telephones;
 3                c.     Whether Plaintiff and the DNC Class member were damaged
 4                       thereby, and the extent of damages for such violation; and
 5                d.     Whether Defendant and its agents should be enjoined from
 6                       engaging in such conduct in the future.
 7         29.    As a person that received numerous solicitation calls from Defendant
 8   within a 12-month period, who had not granted Defendant prior express consent
 9   and did not have an established business relationship with Defendant, Plaintiff is
10   asserting claims that are typical of the DNC Class.
11         30.    Plaintiff will fairly and adequately protect the interests of the
12   members of The Classes. Plaintiff has retained attorneys experienced in the
13   prosecution of class actions.
14         31.    A class action is superior to other available methods of fair and
15   efficient adjudication of this controversy, since individual litigation of the claims
16   of all Classes members is impracticable. Even if every Classes member could
17   afford individual litigation, the court system could not. It would be unduly
18   burdensome to the courts in which individual litigation of numerous issues would
19   proceed. Individualized litigation would also present the potential for varying,
20   inconsistent, or contradictory judgments and would magnify the delay and
21   expense to all parties and to the court system resulting from multiple trials of the
22   same complex factual issues. By contrast, the conduct of this action as a class
23   action presents fewer management difficulties, conserves the resources of the
24   parties and of the court system, and protects the rights of each Classes member.
25         32.    The prosecution of separate actions by individual Classes members
26   would create a risk of adjudications with respect to them that would, as a practical
27   matter, be dispositive of the interests of the other Classes members not parties to
28   such adjudications or that would substantially impair or impede the ability of such


                                     CLASS ACTION COMPLAINT
                                                -8-
          Case 2:20-cv-00395-KJM-DMC Document 1 Filed 02/20/20 Page 9 of 13



 1   non-party Class members to protect their interests.
 2         33.    Defendant has acted or refused to act in respects generally applicable
 3   to The Classes, thereby making appropriate final and injunctive relief with regard
 4   to the members of the Classes as a whole.
 5                             FIRST CAUSE OF ACTION
 6          Negligent Violations of the Telephone Consumer Protection Act
 7                                      47 U.S.C. §227(b).
 8                             On Behalf of the ATDS Class
 9         34.    Plaintiff repeats and incorporate by reference into this cause of action
10   the allegations set forth above.
11         35.    The foregoing acts and omissions of Defendant constitute numerous
12   and multiple negligent violations of the TCPA, including but not limited to each
13   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in
14   particular 47 U.S.C. § 227 (b)(1)(A).
15         36.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
16   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
17   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
18         37.    Plaintiff and the ATDS Class are also entitled to and seek injunctive
19   relief prohibiting such conduct in the future.
20                            SECOND CAUSE OF ACTION
21     Knowing and/or Willful Violations of the Telephone Consumer Protection
22                                             Act
23                                      47 U.S.C. §227(b)
24                             On Behalf of the ATDS Class
25         38.    Plaintiff repeats and incorporate by reference into this cause of action
26   the allegations set forth above.
27         39.    The foregoing acts and omissions of Defendant constitute numerous
28   and multiple knowing and/or willful violations of the TCPA, including but not


                                  CLASS ACTION COMPLAINT
                                                -9-
           Case 2:20-cv-00395-KJM-DMC Document 1 Filed 02/20/20 Page 10 of 13



 1   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
 2   and in particular 47 U.S.C. § 227 (b)(1)(A).
 3          40.   As a result of Defendant’s knowing and/or willful violations of 47
 4   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
 5   $1,500.00 in statutory damages, for each and every violation, pursuant to 47
 6   U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 7          41.   Plaintiff and the Class members are also entitled to and seek
 8   injunctive relief prohibiting such conduct in the future.
 9
10                             THIRD CAUSE OF ACTION
11           Negligent Violations of the Telephone Consumer Protection Act
12                                      47 U.S.C. §227(c)
13                              On Behalf of the DNC Class
14          42.   Plaintiff repeats and incorporate by reference into this cause of action
15   the allegations set forth above.
16          43.   The foregoing acts and omissions of Defendant constitute numerous
17   and multiple negligent violations of the TCPA, including but not limited to each
18   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in
19   particular 47 U.S.C. § 227 (c)(5).
20          44.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
21   Plaintiff and the DNC Class members are entitled an award of $500.00 in
22   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
23   227(c)(5)(B).
24          45.   Plaintiff and the DNC Class members are also entitled to and seek
25   injunctive relief prohibiting such conduct in the future.
26   ///
27   ///
28   ///


                                  CLASS ACTION COMPLAINT
                                               - 10 -
           Case 2:20-cv-00395-KJM-DMC Document 1 Filed 02/20/20 Page 11 of 13



 1                             FOURTH CAUSE OF ACTION
 2     Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                            Act
 4                                   47 U.S.C. §227 et seq.
 5                               On Behalf of the DNC Class
 6          46.    Plaintiff repeats and incorporate by reference into this cause of action
 7   the allegations set forth above.
 8          47.    The foregoing acts and omissions of Defendant constitute numerous
 9   and multiple knowing and/or willful violations of the TCPA, including but not
10   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
11   in particular 47 U.S.C. § 227 (c)(5).
12          48.    As a result of Defendant’s knowing and/or willful violations of 47
13   U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
14   $1,500.00 in statutory damages, for each and every violation, pursuant to 47
15   U.S.C. § 227(c)(5).
16          49.    Plaintiff and the DNC Class members are also entitled to and seek
17   injunctive relief prohibiting such conduct in the future.
18                                 PRAYER FOR RELIEF
19    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
20                              FIRST CAUSE OF ACTION
21           Negligent Violations of the Telephone Consumer Protection Act
22                                      47 U.S.C. §227(b)
23                • As a result of Defendant’s negligent violations of 47 U.S.C.
24                 §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
25                 request $500 in statutory damages, for each and every violation,
26                 pursuant to 47 U.S.C. 227(b)(3)(B).
27                • Any and all other relief that the Court deems just and proper.
28   ///


                                   CLASS ACTION COMPLAINT
                                                - 11 -
           Case 2:20-cv-00395-KJM-DMC Document 1 Filed 02/20/20 Page 12 of 13



 1                           SECOND CAUSE OF ACTION
 2     Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                           Act
 4                                   47 U.S.C. §227(b)
 5              • As a result of Defendant’s willful and/or knowing violations of 47
 6                U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are entitled
 7                to and request treble damages, as provided by statute, up to $1,500, for
 8                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
 9                U.S.C. §227(b)(3)(C).
10              • Any and all other relief that the Court deems just and proper.
11                            THIRD CAUSE OF ACTION
12           Negligent Violations of the Telephone Consumer Protection Act
13                                   47 U.S.C. §227(c)
14              • As a result of Defendant’s negligent violations of 47 U.S.C.
15                §227(c)(5), Plaintiff and the DNC Class members are entitled to and
16                request $500 in statutory damages, for each and every violation,
17                pursuant to 47 U.S.C. 227(c)(5).
18              • Any and all other relief that the Court deems just and proper.
19                           FOURTH CAUSE OF ACTION
20     Knowing and/or Willful Violations of the Telephone Consumer Protection
21                                           Act
22                                   47 U.S.C. §227(c)
23              • As a result of Defendant’s willful and/or knowing violations of 47
24                U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled
25                to and request treble damages, as provided by statute, up to $1,500, for
26                each and every violation, pursuant to 47 U.S.C. §227(c)(5).
27              • Any and all other relief that the Court deems just and proper.
28   ///


                                  CLASS ACTION COMPLAINT
                                              - 12 -
          Case 2:20-cv-00395-KJM-DMC Document 1 Filed 02/20/20 Page 13 of 13



 1                             DEMAND FOR JURY TRIAL
 2         50.    Pursuant to the Seventh Amendment to the Constitution of the United
 3   States of America, Plaintiff is entitled to, and demand, a trial by jury.
 4
           Respectfully Submitted this 20th Day of February, 2020.
 5
 6                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 7
                                       By: /s/ Todd M. Friedman
 8
                                           Todd M. Friedman
 9                                         Law Offices of Todd M. Friedman
10
                                           Attorney for Plaintiff

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                                - 13 -
